DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHANG et al. (Pub. No.: US 2022/0157664 A1), hereinafter as Chang.
Regarding claim 1, Chang discloses a method, comprising: creating at least one fin structure (Fin 10) on a silicon substrate (substrate 10) (see Fig. 1A, 3B and [0027], [0062]); and decreasing a width of the at least one fin structure by applying one or more iterations of a self-limiting fin etch process (the self-limiting fin etch process comprising the oxidizing steps 206/209 and etching steps 208 and the oxidizing step and etching step are repeated to form device B4) (see Fig. 3B and [0062-0063]).
Regarding claim 2, Chang discloses the method of claim 1, wherein each iteration of the self-limiting fin etch process comprises: applying a self-limiting absorption process to the at least one fin structure (chemical oxidation provide oxygen being bonds to Silicon surface of Fin 20 for forming oxide layers 216/216’) (see Fig. 3B and [0058]); and applying a self-limiting removal process to the at least one fin structure (etching step 208 remove the oxide layers 2016/2016’) (see Fig. 3B and [0059], [0062]).
Regarding claim 3, Chang discloses the method of claim 2, wherein the applying the self-limiting absorption process to the at least one fin structure comprises exposing the at least one fin structure to a chemical that only binds to an outermost atomic layer of the at least one fin structure (fin 20 being exposed to chemical oxidation and Oxygen being bonds to the outer surface of fin 20 comprising at least one atomic layer for forming oxide layer 216/216’) (see Fig. 3B and [0058], [0062]). 
Regarding claim 4, Chang discloses the method of claim 2, wherein the applying the self-limiting removal process to the at least one fin structure comprises removing an outermost atomic layer of the at least one fin structure without removing another atomic layer under the outermost atomic layer (etching steps 208 only remove oxide layer 216/216’ comprising at least an outermost atomic layer and not removing another atomic layer that under the oxide layer 216/216’) (see Fig. 3B).
Regarding claim 5, Chang discloses the method of claim 1, further comprising creating a gate structure (creating gate structure including layers 224/222) that wraps around the at least one fin structure (see Fig. 3A and [0061]).
Regarding claim 6, Chang discloses the method of claim 1, wherein the at least one fin structure is part of a Fin Field Effect Transistor (FinFET) device (see Fig. 1A-1B and [0027], [0062]). 
Regarding claim 8, Chang discloses a method for creating three-dimensional devices, comprising: forming a fin hardmask pattern (forming spacers by removing sacrificial layer) on a silicon substrate (substrate 10 being silicon) (see Fig. 1A-1B and [0039-0040]); using a fin etch process (photolithography process to pattern the substrate for forming the fins) to create at least one fin structure (Fin 10) on the silicon substrate (substrate 10) (see Fig. 1A, 3B and [0027], [0039] [0062]); and decreasing a width of the at least one fin structure by applying one or more iterations of a self-limiting fin etch process (the self-limiting fin etch process comprising the oxidizing steps 206/209 and etching steps 208 and the oxidizing step and etching step are repeated to form device B4) (see Fig. 3B and [0062-0063]).
Regarding claim 9, Chang discloses the method of claim 8, wherein each iteration of the self-limiting fin etch process comprises: applying a self-limiting absorption process to the at least one fin structure (chemical oxidation provide oxygen being bonds to Silicon surface of Fin 20 for forming oxide layers 216/216’) (see Fig. 3B and [0058]); and applying a self-limiting removal process to the at least one fin structure (etching step 208 remove the oxide layers 2016/2016’) (see Fig. 3B and [0059], [0062]).
Regarding claim 10, Chang discloses the method of claim 9, wherein the applying the self-limiting absorption process to the at least one fin structure comprises exposing the at least one fin structure to a chemical that only binds to an outermost atomic layer of the at least one fin structure (fin 20 being exposed to chemical oxidation and Oxygen being bonds to the outer surface of fin 20 comprising at least one atomic layer for forming oxide layer 216/216’) (see Fig. 3B and [0058], [0062]). 
Regarding claim 11, Chang discloses the method of claim 9, wherein the applying the self-limiting removal process to the at least one fin structure comprises removing an outermost atomic layer of the at least one fin structure without removing another atomic layer under the outermost atomic layer (etching steps 208 only remove oxide layer 216/216’ comprising at least an outermost atomic layer and not removing another atomic layer that under the oxide layer 216/216’) (see Fig. 3B).
Regarding claim 12, Chang discloses the method of claim 8, further comprising creating a gate structure (creating gate structure including layers 224/222) that wraps around the at least one fin structure (see Fig. 3A and [0061]).
Regarding claim 13, Chang discloses the method of claim 8, wherein the at least one fin structure is part of a Fin Field Effect Transistor (FinFET) device (see Fig. 1A-1B and [0027], [0062]).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (Pub. No.: US 2022/0157664 A1), hereinafter as Chang as applied to claims 1 and 8 above, and further in view of Liao et al. (Pub. NO.: US 2021/0391449), hereinafter as Liao.
Regarding claim 7, Chang discloses the method of claim 1, but fails to disclose wherein the at least one fin structure is part of a Gate All Around (GAA) device. 
Liao discloses a method of forming at least one fin structure is part of a Gate All Around (GAA) device (see Fig. 1 and [0011-0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chang to form Gate All Around device as the same method of Liao because the method of Liao discloses FinFET device can be formed by using gate all around structure for improving gate control on the channel and devices can be formed in stacked manner for reducing chip sizes.
Regarding claim 14, Chang discloses the method of claim 8, but fails to disclose wherein the at least one fin structure is part of a Gate All Around (GAA) device. 
Liao discloses a method of forming at least one fin structure is part of a Gate All Around (GAA) device (see Fig. 1 and [0011-0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chang to form Gate All Around device as the same method of Liao because the method of Liao discloses FinFET device can be formed by using gate all around structure for improving gate control on the channel and devices can be formed in stacked manner for reducing chip sizes. 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG et al. (Pub. No.: US 2022/0157664 A1), hereinafter as Chang and further in view of TSAI et al. (Pub. NO.: US 2021/0351080 A1), hereinafter as Tsai.
Regarding claim 15, Chang discloses a method for creating a fin structure on a silicon substrate, comprising: forming a fin hardmask pattern (forming spacers by removing sacrificial layer) on a silicon substrate (substrate 10 being silicon) (see Fig. 1A-1B and [0039-0040]); using a fin etch process (photolithography process to pattern the substrate for forming the fins) to create at least one fin structure (Fin 10) on the silicon substrate (substrate 10) (see Fig. 1A, 3B and [0027], [0039] [0062]); and decreasing a width of the at least one fin structure by applying one or more iterations of a self-limiting fin etch process (the self-limiting fin etch process comprising the oxidizing steps 206/209 and etching steps 208 and the oxidizing step and etching step are repeated to form device B4) (see Fig. 3B and [0062-0063]).
Chang fails to disclose the method comprising wherein a feature on the fin hardmask pattern comprises a thermal oxide layer grown on the silicon substrate, a silicon nitride layer disposed on the thermal oxide layer, and an oxide layer disposed on the silicon nitride layer.
Tsai discloses a method for creating a fin structure (Fin 20) on a silicon substrate (substrate 10) in Figs. 1A-3D, comprising: forming a fin hardmask pattern (patterns of layers 15B, 15A and 12) on the silicon substrate (see Fig. 2C and [0020-0021], [0025]), wherein a feature on the fin hardmask pattern comprises a thermal oxide layer (silicon oxide 12) grown on the silicon substrate, a silicon nitride layer (silicon nitride layer 15A) disposed on the thermal oxide layer, and an oxide layer (silicon oxide layer 15B) disposed on the silicon nitride layer (see Fig. 1A and -0021); using a fin etch process (photolithography processes) to create the fin structure (creating fin structure 20) on the silicon substrate corresponding to the feature on the fin hardmask pattern (see Figs. 1A-3B and [0023-0025]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Chang to have the feature on the fin hardmask pattern comprises a thermal oxide layer grown on the silicon substrate, a silicon nitride layer disposed on the thermal oxide layer, and an oxide layer disposed on the silicon nitride layer as same as the method of Tsai because having the modified method would reduce and suppressing damage on the fin structure and eliminating residual damage after the fin patterning process is provided.
Regarding claim 16, Chang discloses the method of claim 15, wherein each iteration of the self-limiting fin etch process comprises: applying a self-limiting absorption process to the at least one fin structure (chemical oxidation provide oxygen being bonds to Silicon surface of Fin 20 for forming oxide layers 216/216’) (see Fig. 3B and [0058]); and applying a self-limiting removal process to the at least one fin structure (etching step 208 remove the oxide layers 2016/2016’) (see Fig. 3B and [0059], [0062]).
Regarding claim 17, Chang discloses the method of claim 16, wherein the applying the self-limiting absorption process to the at least one fin structure comprises exposing the at least one fin structure to a chemical that only binds to an outermost atomic layer of the at least one fin structure (fin 20 being exposed to chemical oxidation and Oxygen being bonds to the outer surface of fin 20 comprising at least one atomic layer for forming oxide layer 216/216’) (see Fig. 3B and [0058], [0062]). 
Regarding claim 18, Chang discloses the method of claim 16, wherein the applying the self-limiting removal process to the at least one fin structure comprises removing an outermost atomic layer of the at least one fin structure without removing another atomic layer under the outermost atomic layer (etching steps 208 only remove oxide layer 216/216’ comprising at least an outermost atomic layer and not removing another atomic layer that under the oxide layer 216/216’) (see Fig. 3B).
Regarding claim 19, Chang discloses the method of claim 15, further comprising creating a gate structure (creating gate structure including layers 224/222) that wraps around the at least one fin structure (see Fig. 3A and [0061]).
Regarding claim 20, Chang discloses the method of claim 15, wherein the at least one fin structure is part of a Fin Field Effect Transistor (FinFET) device (see Fig. 1A-1B and [0027], [0062]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818